IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT

                              _______________

                                 No. 95-10996
                              Summary Calendar
                               _______________


                           GEORGE VERNON CHILES,

                                                       Plaintiff-Appellant,


                                    VERSUS

            BONNIE DAVIS; RICHARD WALKER; MELVIN MORGAN;
                      and TARRANT COUNTY, TEXAS,

                                                       Defendants-Appellees.


                        _________________________

            Appeal from the United States District Court
                 for the Northern District of Texas
                           (4:94-CV-499-A)
                      _________________________

                               June 27, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*



      George Chiles appeals a judgment as a matter of law (“j.m.l.”)

in favor of Melvin Morgan, Bonnie Davis, and Richard Walker, in

their individual capacities, and Tarrant County, Texas. Finding no


      *
        Local Rule 47.5.1 provides: "The publication of opinions that have no
precedential value and merely decide particular cases on the basis of well-
settled principles of law imposes needless expense on the public and burdens on
the legal profession." Pursuant to that rule, the court has determined that this
opinion should not be published.
error, we affirm.



                                         I.

     Chiles was employed as an event services worker at the Fort

Worth/Tarrant      County   Convention        Center       until   he   resigned    on

August    23,   1993.     Morgan   was       the   executive       director    of   the

convention center, and Davis was the operations manager.                      Both had

supervisory authority over Chiles.                 Walker was employed at the

convention center as a security guard and had no authority over

Chiles.

     In February 1993, Chiles had an encounter with Walker in which

Walker made threatening and disparaging remarks to Chiles.1                     On two

occasions following that encounter, Walker demanded to search a

nylon bag Chiles was carrying, stating on one occasion that Chiles

would steal a forklift if he could get it into the bag.

     Chiles’s problems with Morgan developed shortly thereafter.

In March,2 Morgan removed Chiles from classified employment with

Tarrant County.      Chiles appealed Morgan’s decision to the Tarrant

County Civil Service Commission, which reinstated him after a

sixty-day suspension.        During his hearing before the commission,

however, Chiles       accused   Morgan        of   using    his    position    as   the

executive director of the convention center to steal from Tarrant


      1
         The facts set forth are taken from the joint pretrial stipulations of
the parties.

     2
          Unless otherwise noted, all dates refer to 1993.

                                         2
County.      Chiles    later    aired    his    allegations   publicly       in   an

interview with KXAS-TV.

     Chiles subsequently filed a lawsuit against Morgan, claiming

that Morgan had unlawfully removed him from classified employment.

Although Chiles did not serve his complaint on Morgan until after

he resigned, Morgan and Davis were aware of the lawsuit.

     Convention center employees worked on a rotating schedule,

alternating between day and evening shifts.                Chiles had informed

Davis that he considered the rotating schedule a positive aspect of

his job because it enabled him to work evenings.                   Nonetheless,

between June 1 and August 3, Chiles received fewer evening shifts

than he had enjoyed previously.

     Mike Amador was Chiles’s immediate supervisor. On July 30, he

informed Chiles       that    Morgan    had    singled   Chiles   out   at   staff

meetings.    Amador underwent surgery two days later, which kept him

from full-time work for several weeks.

     Joe    LoVaglio    and     Chris    Mendoza    were    convention       center

employees.    On August 2, they told Chiles that Davis had expressed

concern that Morgan would find out that Chiles had been working an

evening shift and doing light work, as Morgan had told her that

Chiles was to do neither.        They also informed Chiles that Davis had

indicated that she had rewritten Chiles’s work schedule at Morgan’s

instruction.    Mendoza claimed to have heard Morgan state that he

did not want to see Chiles at the convention center, but that he

wanted Chiles to work only days.             The following day, LoVaglio told

                                         3
Chiles that Davis had accused Chiles of entering her office and

“g[etting] in my face” about her statements.

     On August 8, Chiles tendered his resignation to Morgan.             He

found his situation hopeless, considering that he had been assigned

to work undesirable hours and that Davis had falsely accused him of

“g[etting] in [her] face” about her comments.          He was apparently

concerned as well by Mike Amador’s absence, and he believed that

Davis’s relationship with various police officers would prompt her

to file criminal charges against him.3

     On August 10, Chiles had another encounter with Walker.

Chiles arrived at work early that day to prepare for a convention.

He asked Walker to turn on the lights and open a storage room for

him so that he could begin work.         Walker began to question Chiles

as to why he was at work, stating that “[Chiles] must think Walker

was pretty dumb if [Chiles] thought Walker was going to let [him]

in to steal something.”      Chiles then started to leave, but first

asked Walker whether he could return the materials he had assem-

bled.

     Walker responded by yelling at Chiles to leave the building,

which Chiles did.     Walker later filed an incident report in which

he claimed that Chiles had “grabbed up his tools and started

demanding that I do certain things for him,” “became very angry and

left the building,” and “was very mentally hyped up, possibly due


       3
           Although the stipulations are not specific, presumably Chiles was
worried that Davis would fabricate charges.

                                     4
to drug abuse or some other type of mental disturbance, severe

enough to be creating a security risk.”   On August 11, Morgan

accepted Chiles’s resignation.




                                 5
                                         II.

      Chiles subsequently filed this lawsuit, asserting a number of

claims.    Against Morgan and Tarrant County, he asserted claims for

conspiracy     to   deprive   him   of    his   civil   rights,   constructive

discharge, alteration of an important condition of employment,

arbitrary and unreasonable classification, and retaliation for

protected speech. Against Davis and Walker, he asserted claims for

conspiracy     to   deprive   him   of    his   civil   rights,   constructive

discharge, libel, and intentional infliction of emotional distress.

He also asserted a libel claim against Davis.

      The case was tried to the district court.           Prior to trial, the

parties set out extensive stipulations, the bulk of which we have

recounted above.         At trial, Chiles offered his own testimony and

that of LoVaglio.        After Chiles presented his case, the defendants

moved for j.m.l., and the court granted judgment under FED. R. CIV.

P. 52(c).4



                                      III.



      4
             If during a trial without a jury a party as been fully
             heard on an issue and the court finds against the party
             on that issue, the court may enter judgment as a matter
             of law against that party with respect to a claim or
             defense that cannot under the controlling law be
             maintained or defeated without a favorable finding on
             that issue, or the court may decline to render any
             judgment until the close of all the evidence. Such a
             judgment shall be supported by findings of fact and
             conclusions of law as required by subdivision (a) of
             this rule.
FED. R. CIV. P. 52(c).

                                          6
      We review a district court’s findings of fact under rule 52

for clear error.      See FED. R. CIV. P. 52(a) (“[F]indings of fact

. . . shall not be set aside unless clearly erroneous.”).                   We

review conclusions of law de novo.        See Commonwealth Life Ins. Co.

v. Neal, 669 F.2d 300, 304 (5th Cir. 1982).

      We first consider Chiles’s objection to the court’s finding

that the individual defendants were entitled to qualified immunity.

His sole objection to this finding is that the district court was

not   entitled   to   grant   qualified     immunity    to   the   individual

defendants because they did not affirmatively pled that defense.

      The defendants pled this defense sufficiently.                In their

initial answer to Chiles’s complaint, the defendants asserted that

“conclusory allegations of conspiracy are insufficient to overcome

their [the individual defendants’] qualified immunity from this

suit.”   Even if this were not sufficient to raise the defense, the

joint pretrial order specified that the defendants were claiming

qualified immunity.5

      Chiles makes no other objections to the finding of qualified

immunity, and we therefore conclude that the individual defendants

were entitled to it.      This moots Chiles’s remaining objections to

the dismissal of his claims against the individual defendants.

      Chiles contends that the district court clearly erred by

dismissing his claims against Tarrant County for alteration of an

     5
        The pretrial order dictated that “to the extent necessary all pleadings
be deemed amended to conform to this Pretrial Order.”

                                      7
important    condition    of   employment,    arbitrary     and   unreasonable

classification, and retaliation for protected speech. The district

court apparently dismissed these claims on the ground that Chiles

suffered no damages from the defendants’ behavior.6                    Although

Chiles summarizes his evidence on these claims, none of that

evidence shows that Chiles suffered injury as a result of the

defendants’ conduct.       We therefore conclude that the finding was

not clearly erroneous.

      Chiles also objects to the finding that he was not construc-

tively discharged.       To prevail on a constructive discharge claim,

a plaintiff must show that “a reasonable person in the employee’s

position would have felt compelled to resign.” Shawgo v. Spradlin,

701 F.2d 470, 481 n.12 (5th Cir.), cert. denied, 464 U.S. 96

(1983).     The district court found that a reasonable person in

Chiles’s position would not have felt the need to terminate his

employment and rejected Chiles’s constructive discharge claim.

      Chiles first argues that the court’s finding was contrary to

the stipulation that Chiles “considered the situation after getting

off from work on August 8, 1993 and concluded that he was in a

hopeless situation.”       We find no contradiction.          The stipulation

shows only that Chiles found his situation subjectively intolera-

ble; it does not prove that the situation was objectively so.


      6
          The court made a number of factual findings and did not specify the
particular finding(s) that enabled it to dismiss each claim. In the case of the
above claims, the only finding that would have entitled the defendants to j.m.l.
was the finding that Chiles had suffered no damages from the defendants’ conduct.

                                       8
     Chiles also recites the evidence he offered to show that his

situation was objectively intolerable. We set out most of Chiles’s

evidence in our discussion of the facts, and we cannot conclude

from those facts that the finding was clearly erroneous.

     Chiles next objects to the court’s dismissal of his libel and

slander claims.    The district court found that the offensive

communications were subject to a qualified privilege.       Chiles

argues that the privilege should not apply because the defendants

acted with actual malice.    The only evidence Chiles offered at

trial regarding any of his libel or slander claims, however, was

his own testimony regarding his encounter with Walker on August 10.

We cannot conclude from that testimony that the district court

erred by finding that Walker did not act with actual malice in

filing an incident report.

     Finally, we consider the intentional infliction of emotional

distress claims.    The district court found that none of the

defendants’ conduct was a proximate cause of injury to Chiles, and

that even if Chiles was injured, the injury was not foreseeable.

Chiles contends that this finding was clearly erroneous in light of

the evidence and stipulations.   The evidence, however, consisted

primarily of the facts we set forth above, and we cannot conclude

on the basis of those facts that the finding was clearly erroneous.

     The judgment is AFFIRMED.




                                 9